EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elora Borkowski on 6/18/2021.
The application has been amended as follows: 

Listing of Claims:
1. (Currently Amended)	A computer-implemented method comprising:
identifying, by a computing device, a plurality of blocks organized into a plurality of buckets within a log structured storage system and a background thread, wherein the plurality of blocks includes a plurality of physical layer blocks (PLBs), wherein each of the PLBs in the plurality of PLBs is associated with a PLB descriptor (PLBDesc) metadata block that comprises a back pointer from a PLB to a virtual layer block (VLB) and a capacity, wherein the back pointer comprises metadata associated with a PLB of the plurality of PLBs, wherein information stored within the capacity bucket is stored in a volatile memory during a recovery, wherein the background thread is configured to read one or more of the plurality of PLBs, read a VLB associated with the one or more of the plurality of PLBs, and reconstruct the capacity bucket;
identifying a maximum number of blocks of the plurality of blocks capable of being copied to a new block; and


2. (Cancelled) 

3. (Original)	The computer-implemented method of claim 1 wherein identifying the maximum number of blocks of the plurality of blocks capable of being copied to the new block includes identifying an amount of space currently utilized individually by at least a portion of the plurality of blocks.

4. (Original)	The computer-implemented method of claim 3 wherein copying the data from the maximum number of blocks of the plurality of blocks to the new block includes copying the data from the plurality of blocks with a least amount of space currently utilized.

5. (Previously Presented)	The computer-implemented method of claim 3 wherein a sum of an amount of space currently utilized individually by the maximum number of blocks is equal to a size of the new block.

6. (Original)	The computer-implemented method of claim 3 wherein the plurality of blocks are organized according to the amount of space currently utilized individually.

7. (Original)	The computer-implemented method of claim 6 wherein the plurality of blocks are organized into a plurality of buckets according to the amount of space currently utilized individually.

8. (Currently Amended)	A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon 
identifying a plurality of blocks organized into a plurality of buckets within a log structured storage system and a background thread, wherein the plurality of blocks includes a plurality of physical layer blocks (PLBs), wherein each of the PLBs in the plurality of PLBs is associated with a PLB descriptor (PLBDesc) metadata block that comprises a back pointer from a PLB to a virtual layer block (VLB) and a capacity, wherein the back pointer comprises metadata associated with a PLB of the plurality of PLBs, wherein information stored within the capacity bucket is stored in a volatile memory during a recovery, wherein the background thread is configured to read one or more of the plurality of PLBs, read a VLB associated with the one or more of the plurality of PLBs, and reconstruct the capacity bucket;
identifying a maximum number of blocks of the plurality of blocks capable of being copied to a new block; and
copying data from the maximum number of blocks of the plurality of blocks to the new block.


9. (Cancelled)	

10. (Original)	The computer program product of claim 8 wherein identifying the maximum number of blocks of the plurality of blocks capable of being copied to the new block includes identifying an amount of space currently utilized individually by at least a portion of the plurality of blocks.

11. (Original)	The computer program product of claim 10 wherein copying the data from the maximum number of blocks of the plurality of blocks to the new block includes copying the data from the plurality of blocks with a least amount of space currently utilized.

12. (Previously Presented)	The computer program product of claim 10 wherein a sum of an amount of space currently utilized individually by the maximum number of blocks is equal to a size of the new block.

13. (Original)	The computer program product of claim 10 wherein the plurality of blocks are organized according to the amount of space currently utilized individually.

14. (Original)	The computer program product of claim 13 wherein the plurality of blocks are organized into a plurality of buckets according to the amount of space currently utilized individually.

15. (Currently Amended)	A computing system including one or more processors and one or more memories configured to perform operations comprising: 
identifying, by a computing device, a plurality of blocks organized into a plurality of buckets within a log structured storage system and a background thread, wherein the plurality of blocks includes a plurality of physical layer blocks (PLBs), wherein each of the PLBs in the plurality of PLBs is associated with a PLB descriptor (PLBDesc) metadata block that comprises a back pointer from a PLB to a virtual layer block (VLB) and a capacity, wherein the back pointer comprises metadata associated with a PLB of the plurality of PLBs, wherein information stored within the capacity bucket is stored in a volatile memory during a recovery, wherein the background thread is configured to read one or more of the plurality of PLBs, read a VLB associated with the one or more of the plurality of PLBs, and reconstruct the capacity bucket;
identifying a maximum number of blocks of the plurality of blocks capable of being copied to a new block; and
copying data from the maximum number of blocks of the plurality of blocks to the new block.



17. (Original)	The computing system of claim 15 wherein identifying the maximum number of blocks of the plurality of blocks capable of being copied to the new block includes identifying an amount of space currently utilized individually by at least a portion of the plurality of blocks.

18. (Original)	The computing system of claim 17 wherein copying the data from the maximum number of blocks of the plurality of blocks to the new block includes copying the data from the plurality of blocks with a least amount of space currently utilized.

19. (Previously Presented)	The computing system of claim 17 wherein a sum of an amount of space currently utilized individually by the maximum number of blocks is equal to a size of the new block.

20. (Original)	The computing system of claim 17 wherein the plurality of blocks are organized according to the amount of space currently utilized individually.

21. (Cancelled) 

22. (New) The computer-implemented method of claim 1, identifying a maximum number of blocks of the plurality of blocks capable of being copied to a new block includes utilizing an average uniform compression factor. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1, 8, and 15, the prior art does not teach of, “wherein the background thread is configured to read one or more of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
/Michael Krofcheck/Primary Examiner, Art Unit 2138